Citation Nr: 0703328	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Osler-Weber-Rendu (OWR) syndrome (also known as Heredity 
Hemorrhagic Telangiectasia (HHT)).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
September 1966 and from May to June 1968.

This claim is on appeal from the Fort Harrison, Montana, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in May 2004.  A transcript of the hearing is of record.

This case was remanded by the Board in February 2005 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  The Board denied a claim for Osler-Weber syndrome 
(claimed as nasal, gastrointestinal tract, and inner ear 
bleeding) by decision dated in August 2000.  

2.  The Board's August 2000 decision represents the last 
final disallowance of entitlement to service connection for 
Osler-Weber syndrome on any basis.  

3.  In March 2002, the veteran filed the current claim 
seeking to reopen the claim of service connection for OWR 
syndrome.

4.  Evidence received since the Board's August 2000 decision, 
which consists of the veteran's written statements, sworn 
testimony, VA treatment records and a statement by a VA 
physician, raises a reasonable possibility of substantiating 
the claim.

5.  Medical-judgment evidence and the veteran's own 
statements indicate that he experienced nosebleeds prior to 
his entrance into military service.  No diagnosis of OWR was 
made prior to military service.

6.  In-service medical evidence shows a reported single 
incident of nosebleed.  Service separation examination does 
not reflect a diagnosis of OWR.

7.  The veteran's single in-service episode of a nosebleed is 
shown to be a temporary flare-up of a pre-existing disorder.

8.  The weight of the medical evidence indicates that the 
veteran's pre-existing OWR syndrome did not undergo a 
permanent increase in severity during his brief stint of 
military service.
  

CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the Board's August 
2000 decision denying the claim for entitlement to service 
connection for OWR syndrome (also known as HHT) is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  OWR syndrome (also known as HHT) clearly and unmistakably 
pre-existed service and was not aggravated therein; and the 
presumption of soundness at entry is rebutted.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  OWR syndrome (also known as HHT) was not aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence.  Unappealed rating decisions are 
final with the exception that a claim may be reopened by 
submission of new and material evidence.  When a veteran 
seeks to reopen a claim based on new evidence, VA must first 
determine whether the additional evidence is "new" and 
"material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the veteran filed 
his claim in March 2002, this version of 38 C.F.R. § 3.156(a) 
is applicable in this case.

Historically, the veteran filed a claim for nasal, 
gastrointestinal, and inner ear bleeding.  At a personal 
hearing in July 1997, he testified that he did not know that 
he had a congenital condition.  He denied ever having 
nosebleeds prior to military service but acknowledged that 
his mother had nosebleeds but was never diagnosed.  He 
thought that he was initially diagnosed in 1986 and saw a 
specialist in 1993.  The Board denied a claim for Osler-Weber 
syndrome by decision dated in August 2000 on the basis that 
the disorder was medically determined to be of congenital 
etiology and that the condition was not aggravated during 
military service.

In March 2002, the veteran filed a claim to reopen his claim 
for OWR syndrome.  In support of his claim, he submitted a 
statement from a VA physician to the effect that the syndrome 
was not diagnosed until 1985, more than 20 years after 
service.  However, the physician noted that the veteran was 
treated for recurrent epistaxis but that no diagnosis was 
ever made prior to service.  

The physician related that in over 90 percent of OWR this was 
the most typical and early manifestation.  He further 
indicated that the in-service reference to hemorrhoids could 
have been early signs of OWR.  He further indicated that 
stress could bring on attacks of OWR and that the veteran was 
in "foreign" status in the U.S. Military and that could be 
an indicator of living in a stressful situation.

The Board finds that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim because the physician, for the first time, raises 
the potential of a causal relationship between the veteran's 
in-service complaints of hemorrhoids and his current 
diagnosis of OWR.  As such, the claim should be reopened and 
is granted to that extent.  Nonetheless, having reviewed the 
entire claims file, the Board denies the claim on the merits.

Service Connection.  The veteran contends, in essence, that 
his episode of a nosebleed in service was the initial onset 
of OWR syndrome.  In the alternative, he contends that the 
stress of military service aggravated his pre-existing OWR 
syndrome.  The Board notes that although the veteran served 
during a time of war, he does not allege that OWR began in 
combat, and, therefore, 38 U.S.C.A. § 1154(b), pertaining to 
proof of service incurrence or aggravation of a disease or 
injury in the case of a veteran who engaged in combat with 
the enemy, is not for application. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2006).

Further, inasmuch as this case potentially involves the 
matter of aggravation, the Board notes that there has been a 
change in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2005).  

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  However, the increase need not 
be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Presumption of Soundness

As an initial matter, the Board finds that no pre-service 
medical records are available.  A review of the claims file 
reveals that the veteran did not report a history of 
nosebleeds on this entrance Report of Medical History.  
Specifically, when asked if he had "ear, nose or throat 
trouble," he checked "No."  Further, it is undisputed that 
the veteran's August 1963 entrance examination did not 
mention a prior history of nosebleeds or OWR syndrome.  For 
that reason, he is entitled to the presumption of soundness.  

However, in a report dated in January 1964, approximately two 
months after the veteran's entrance onto active duty, he 
sought treatment for a "several year" history of recurrent 
epistaxis.  The physician made a notation that it was a 
familial trait.  While the reference to a "several year" 
history of a condition with a "familial trait" within weeks 
of entering active duty, no diagnosis of OWR was made at that 
time.  Therefore, this evidence alone does not provide clear 
and unmistakable evidence that OWR existed prior to service.  

Nonetheless, even finding that the presumption of soundness 
attached at the time of induction, subsequent medical-
judgment evidence provides clear and unmistakable evidence 
that the veteran had OWR at the time he entered onto active 
duty.  

The Board notes that the Veterans Claims Court has held that 
post-service medical judgment alone may be used to rebut the 
presumption of soundness as long as the evidence is clear and 
unmistakable.  See Jordan v. Principi, 16 Vet. App. 335 
(2002), withdrawn, 2002 WL 31445159 (Vet. App. Nov. 1, 2002); 
but see Jordan v. Principi, 17 Vet. App. 261, 280 (2003) 
(medical judgment may play a conclusive role in making 
presumption of soundness determination).  In this case, the 
post-service medical evidence indicates that the veteran's 
OWR existed prior to his military service.

Specifically, in an August 2005 VA opinion, undertaken to 
address this issue, the reviewer noted that she had conducted 
a thorough review of the claims file and referenced the 
single episode of epistaxis during military service.  She 
indicated that the additive of a "familial trait" would not 
have been recorded without the veteran's input but 
acknowledged that there was no diagnosis of HHT at the time.  
A layman is competent to report bleeding and when that 
bleeding started.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  The reviewing opined that the veteran would have 
been aware of this pre-existing condition even though it may 
or may not have been diagnosed.  

In addition, in a March 2003 VA examination, the reviewer 
indicated that the question as to whether the condition was 
service connected was straightforward as the disease was 
clearly a genetically-transmitted condition.  This finding 
was affirmed in a September 2003 opinion where the reviewer 
noted that HHT was an autosomal dominant disorder caused in 
most cases by  mutations of the genes HHT 1 or HHT 2.  
Medical evidence showed that the condition was of genetic 
origin, which manifestations such as epistaxis generally 
presented by age 10-12 in most affected individuals.  She 
concluded that the pathophysiological changes associated with 
HHT existed prior to active duty.

Further, the Veterans Claims Court has clearly established 
that the veteran's own admissions of a pre-service history 
will constitute clear and unmistakable evidence.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).  At the Board hearing, 
the veteran did not dispute that the disorder was a genetic 
abnormality which existed prior to his entrance into military 
service but rather asserted that the disorder was aggravated 
by military service.  These statements are competent evidence 
that OWR clearly and unmistakably pre-existed service.  
Gahman v. West, 12 Vet. App. 406 (1999).  

Cumulatively, the Board is presented with a credible history 
of bleeding prior to service, medical evidence that the 
disorder is hereditary, and medical evidence that epistaxis 
generally presents as a manifestation by age 10-12.  The 
Board again notes the veteran's in-service report of a 
several year history of bleeds that predated service.  
Combined, the evidence clearly and unmistakably establishes 
that it preexisted service and the first step of the 
presumption of soundness at entry is rebutted. 


Aggravation

The next step is whether there is clear and unmistakable 
evidence that OWR was not aggravated during service. 

In denying the claim, the Board emphasizes a September 2003 
VA opinion undertaken specifically to address the issue of 
aggravation.  The reviewer considered the service medical 
records (including the incident of a nosebleed) and the 
medical literature and reported on the nature of the 
pathophysiological changes associated with HHT.  The reviewer 
concluded that:

the progression of HHT was not altered by 
military service or aggravated by 
military service but defined by the 
pathogenesis of HHT.  

In assigning significant probative weight to this report, the 
Board notes that the examiner had the claims file for review 
and specifically discussed the findings in the claims file 
prior to rendering an opinion.  There is no indication that 
the VA reviewer was not fully aware of the veteran's past 
medical history or that she misstated any relevant fact.  
Therefore, the Board finds the VA reviewer's opinion to be of 
great probative value.

In addition, the Board finds that the absence of evidence of 
nosebleeds for many years is clear and unmistakable evidence 
to rebut a presumption of aggravation.  To that end, the 
evidence shows that the veteran reenlisted and underwent an 
examination in April 1968.  At that time, he self-reported no 
ear, nose, or throat troubles.  Moreover, a military physical 
showed a normal clinical evaluation of his nose.  This is 
clear and unmistakable evidence that the veteran had no 
complaints of, treatment for, or a diagnosis related to 
nosebleeds or OWR in the intervening two years between 
discharge from his first period of military service in 1966 
and reenlistment in 1968.  

In this case, the finding of a normal clinical assessment of 
the nose at the time of military discharge in 1966 and the 
absence of post-service treatment within the first two years 
of service separation cannot support a finding that there was 
a permanent increase in the pre-existing disability during 
active duty.  Parenthetically, the veteran served only one 
additional month of active duty (from May to June 1968) and 
there are no medical records associated from that second 
brief period of military service.

Of note, he sought treatment for a variety of medical 
problems from the mid-1970s to the 1980s, including ingrown 
toe nail, hemorrhoids (hospitalized in November 1986), chest 
pain (hospitalized in February 1987), phlebitis, 
hypertension, shoulder pain, nightsweats, and stomach pain.  
But at no time did he report a past medical history of 
nosebleeds and OWR was never discussed or diagnosed.  This is 
clear and unmistakable evidence that his single in-service 
nosebleed was not a permanent aggravation of his congenital 
disorder.

The first reported complaints noted in the claims file 
related to nosebleeds was dated in June 1988.  In a June 1988 
ENT consultation, he reported a history of chronic 
intermittent nosebleeds "for years."  After a physical 
examination, the clinical impression was telangectasis of the 
nasal mucosa.  The examiner indicated that he told the 
veteran that some people have a hereditary tendency for this 
disorder and that he might need additional cautery in the 
future.  

The number of years lapsed between the in-service incident 
and the first post-service reported symptoms of nosebleeds is 
clear and unmistakable evidence against a finding of a 
aggravation in the veteran's pre-service OWR while he was on 
active duty.  This issue is not whether there was an increase 
in the veteran's disorder after service, it is whether there 
was an increase during military service.

Next, the veteran asserts that the stress of military service 
aggravated his pre-existing OWR syndrome.  Indeed, a February 
2002 statement from a VA physician noted that "it is 
sometimes held that stress can bring on attacks of OWR.  
Considering the veteran's "foreign" status in the US 
military, etc. this certainly could be an indicator of living 
in a stressful situation."  However, for the reasons 
discussed above, the Board finds that the single incident of 
nosebleed, due to stress or any other reason, during military 
service was not an aggravation of the veteran's disorder.

In sum, while the veteran was entitled to a presumption of 
soundness when he entered into his periods of active duty, 
the presumption of soundness was rebutted by clear and 
unmistakable evidence that OWR existed prior to military 
service, and the evidence clearly and unmistakably shows that 
OWR was not aggravated by service but was the natural 
progression of the disease.  Therefore, the claim for 
service-connection is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in April 2002, June 
2003, and May 2005.  He has been provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim. 

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in May 2004.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in March 2003, September 
2003, and August 2005.  The available medical evidence is 
sufficient for an adequate determination.  

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claim for service connection, he was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date by correspondence dated in August 
2006.  However, any questions as to the appropriate 
disability rating or effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled. 




ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for OWR syndrome (also 
known as HHT) is reopened and the appeal is granted to this 
extent.

Entitlement to service connection for OWR syndrome (also 
known as HHT) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


